USCA4 Appeal: 22-6685      Doc: 13         Filed: 12/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6685


        LEROY DEXTER CAIN,

                            Plaintiff - Appellant,

                     v.

        TONYA CHAPMAN, Parole Board Chairwoman; DONNA SHIFFLETT; KELLY
        THOMASSON; GLENN YOUNGKIN; JASON S. MIYARES; HAROLD W. CLARKE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:21-cv-00566-JAG-EWH)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Leroy Dexter Cain, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6685      Doc: 13         Filed: 12/27/2022      Pg: 2 of 2




        PER CURIAM:

               Leroy Dexter Cain appeals the district court’s order dismissing his 42 U.S.C. § 1983

        complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. See Cain v. Chapman,

        No. 3:21-cv-00566-JAG-EWH (E.D. Va. May 13, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2